UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 96-40321
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


                                   versus

                        ANTONIO HERNANDEZ-GARCIA;
                              AMELIO MENDEZ,

                                               Defendants-Appellants.


_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                        (USDC No. L-95-226)
_________________________________________________________________
                         December 19, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Amelio Mendez appeals the denial of his motion for judgment of

acquittal on counts two (conspiracy to possess with intent to

distribute     more   than   100   kilograms   of   marijuana)   and   four

(possession with intent to distribute more than 100 kilograms of

marijuana); Antonio Hernandez-Garcia, on those counts and count


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40321
                                - 2 -

three (importing   more   than   100   kilograms   of   marijuana).     We

conclude, when all reasonable inferences are viewed in a light

supporting the jury’s verdict, sufficient evidence exists for all

convictions.

     Concerning Hernandez-Garcia’s challenge to his sentence, we

lack jurisdiction to review a district court’s refusal to grant a

U.S.S.G. § 5K2.0 downward departure, unless it was the result of a

violation of law or a misapplication of the Guidelines.               E.g.,

United States v. DiMarco, 46 F.3d 476, 477 (5th Cir. 1995).

Hernandez-Garcia has not demonstrated either factor was present.

     Hernandez-Garcia also claims that the district court erred in

failing to grant him a U.S.S.G. § 3B1.2 reduction for minor or

minimal role in the offense.     But, it was not clear error to find

that he was not "substantially less culpable than the average

participant".   U.S.S.G. § 3B1.2, comment. (backg'd).

                                                         AFFIRMED